Citation Nr: 1043734	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease of the lumbar spine 
for the portions of the appeal period from January 22, 2003, to 
June 11, 2007, and from December 1, 2007.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected right knee retropatellar pain syndrome with 
Baker's cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1995.

This matter arises before the Board of Veterans' Appeals (Board) 
from January 2006 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

In December 2008, the Veteran testified at a formal hearing in 
front of a decision review officer at the VA RO in Des Moines.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.  The record reflects that the Veteran 
requested a Travel Board or video conference hearing before a 
member of the Board in his April 2009 substantive appeal.  
However, the Veteran's representative later withdrew his request 
in May 2009.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran was 
able to flex his lumbar spine to a minimum of 60 degrees and was 
not prescribed bed rest of four weeks during the appeal period.

2.  The competent evidence of record shows that the Veteran's 
right knee range of motion was at least five degrees to 120 
degrees during the appeal period.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine have not been met or approximated for the portion of 
the appeal period from January 22, 2003, to June 11, 2007, of for 
the portion of the appeal period from December 1, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5242 (2010).  

2.  The criteria for an evaluation higher than 10 percent for the 
Veteran's service-connected right knee retropatellar pain 
syndrome with baker's cyst have not been met or approximated 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5099-5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In May 2005, December 2006, January 2008, and August 2008 
correspondence, the RO advised the Veteran of what the evidence 
must show to establish entitlement to an increased rating for his 
claimed disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also described the elements of 
degree of disability and effective date.  As part of that notice, 
the RO told the Veteran that disability ratings usually range 
from zero to 100 percent depending on the disability involved and 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the necessity 
of providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  The Veteran 
was also provided with the rating criteria found in Diagnostic 
Codes 5024, 5242, 5243, 5257, 5260, and 5261 used to rate his 
disability.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in January 
2009, October 2008, June 2008, May 2007, and December 2005, 
obtained the Veteran's VA and private medical records to the 
extent possible, and associated the Veteran's service treatment 
records (STRs) and hearing transcript with the claims file to the 
extent possible.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, as 
they were predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.   

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2010).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Degenerative Joint Disease of the Lumbar Spine

The Veteran, who has been awarded a total disability rating and 
special monthly compensation, is currently in receipt of a 20 
percent disability rating for his service-connected lumbar spine 
disability for the portion of the appeal period from January 22, 
2003.  From June 11, 2007, to December 1, 2007, he was awarded a 
100 percent disability rating based on convalescence.  Then, when 
his convalescence period ended, his disability rating was reduced 
back to 20 percent for the rest of the appeal period.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2010). 

Under Diagnostic Code 5243 for intervertebral disc syndrome 
(IVDS), incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months are required in order for the Veteran to receive the next 
higher 40 percent disability rating.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  While 
the Veteran claimed at multiple points during the appeal period 
that he had to remain in bed for extended periods of time, there 
is no evidence that a physician ever prescribed bed rest of at 
least four weeks during a 12-month period to treat these 
incapacitating episodes.  Despite the Veteran's multiple 
statements and assertions, the regulation specifically states 
that a physician must prescribe bed rest in order for an 
increased rating based on IVDS.  The regulation simply does not 
allow for an increased rating based on his testimony or his 
wife's testimony since neither of them are physicians, even if 
they both have some medical training.  Therefore, this rating 
criterion is not to the Veteran's advantage.  

The Veteran's lumbar spine was examined on numerous occasions 
relative to the appeal period, including many specific range of 
motion findings.  The Veteran filed his claim for an increased 
rating in October 2004.  Less than a year prior to that, in 
December 2003, a VA treatment record indicates that he 
experienced severe low back pain lifting a pitcher out of his 
refrigerator but was able to conduct 90 degrees of trunk flexion.  
A year later, in December 2004, the Veteran's range of motion was 
within normal limits without pain.  

The following December, VA afforded the Veteran his first 
compensation and pension examination of the appeal period.  The 
Veteran complained of about eight episodes of constant back pain 
in the previous year, during which his back had gone out without 
precipitating factors.  After these episodes, the Veteran 
prescribed himself two or three days of bed rest.  On physical 
examination, the Veteran was able to flex his lower back to a 
maximum of 93 degrees with tightness over the hamstring muscles 
bilaterally.  He demonstrated no fatigability or incoordination 
on repetitive movement or loss of motion post-exercise.  
Extension and bilateral lateral bending were zero to 23 degrees, 
and the Veteran could rotate zero to 45 degrees bilaterally.  The 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbar spine without demonstrable lumbar radiculopathy and 
found that complaints of paresthesias were not consistent with 
lumbar radiculopathy or peripheral neuropathy.   

The next range of motion findings of record were provided by the 
Veteran's VA treatment provider in April 2006.  He presented with 
complaints of low back pain with right leg numbness and radiating 
pain.  An examination revealed that his back was atraumatic 
without bony tenderness or paraspinal tenderness throughout, and 
he could forward flex approximately 80 degrees at the waist.  
Then, the Veteran's private physical therapist tested his range 
of motion in December 2007.  She noted that the Veteran had 
approximately 70 degrees of lumbar flexion with pain bilaterally 
in the region of the sacroiliac joints, minimal active trunk 
extension, 25 percent lateral bending, and rotation within normal 
limits bilaterally.

The Veteran's October 2008 general compensation and pension 
examination for all conditions that could have contributed to 
unemployability included a back examination.  The examiner noted 
that the Veteran had an L4 to S1 decompression and fusion in June 
2007 and had continued to have low back pain most of the time 
with numbness and tingling in his right foot.  The Veteran told 
the examiner that his back pain was aggravated by bending, 
driving, going up stairs, lifting, and carrying objects and that 
it rendered him unable to ride a bike, play golf, bowl, play 
racquetball, rake leaves, mow the lawn, use the snow blower, play 
Frisbee, or participate in other sports.  He was able to walk for 
three miles, stand for five minutes, sit for 15 minutes, and go 
up one flight of stairs.  On examination, the Veteran's 
musculature was even and symmetric bilaterally but tender along 
the lower lumbosacral spine.  Range of motion testing was 
performed three times without using a goniometer because the 
Veteran wanted to see his mental health provider for an 
unscheduled visit that he thought was included with the 
examination, leaving only 20 minutes for the physical 
examination.  The Veteran was able to flex from zero to 60 
degrees, laterally flex from zero to 20 degrees bilaterally, and 
extend essentially to zero degrees.  He experienced discomfort 
with all range of motion maneuvers, as well as a good deal of 
discomfort in straightening up from a forward flexed position.  
Lateral rotation was not performed since, by that time, the 
Veteran had become increasingly uncomfortable with range of 
motion testing.  Later in the examination, the Veteran indicated 
that he believed that forward flexion was performed incorrectly, 
as it should have been performed by bending slightly, if at all, 
at the waist, and that normal forward flexion would be a minimal 
bend forward of approximately five degrees.  He did not agree 
with the doctor that forward flexion was measured by bending 
forward at the waist.  With a goniometer, the examining doctor 
measured the Veteran's flexion the way he believed it should be 
gauged at 45 degrees.   

Following the October 2008 examination, the Veteran appeared for 
one last compensation and pension examination in January 2009.  
The examiner noted that the Veteran underwent a back surgery in 
June 2007 and wore a supportive brace on his upper trunk for 
about four months afterwards, during which he had an abnormal 
gait.  The Veteran "rated lowly chronic back pain" if he did 
not take his medicine and was able to stand or sit for only 
limited times.  The Veteran's range of motion included zero to 70 
degrees of flexion with discomfort from 10 to 70 degrees, zero to 
20 degrees of extension with discomfort from 10 to 20 degrees, 
zero to 15 degrees of right and left side bending with discomfort 
from five to 15 degrees, and zero to 25 degrees of right and left 
side rotation with discomfort from five to 25 degrees.  Passive 
range of motion was no different than the active range of motion, 
and pain was present with motion as noted.  

Based on these range of motion findings, the Board finds that the 
Veteran's disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 20 percent evaluation under the rating 
schedule.  The Veteran simply has not experienced forward flexion 
of the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been no 
demonstration of disability comparable to the criteria for a 
higher rating for limitation of thoracolumbar motion.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
While the Veteran experienced pain or discomfort at 10 degrees of 
flexion, he was still able to flex to a minimum of 60 degrees 
during the appeal period.  

For the foregoing reasons, the Board finds that the preponderance 
of the evidence weighs against the assignment of an evaluation 
higher than 20 percent for the Veteran's degenerative joint 
disease of the lumbar spine for the portion of the appeal period 
from January 22, 2003, to June 11, 2007, and from December 1, 
2007 on a schedular basis under the rating schedule for spine 
disabilities.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's claimed 
disability that warrants further consideration of alternate 
rating codes for the entire appeal period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that the degenerative joint 
disease of his lumbar spine affects his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue alone 
has caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or necessitated 
any frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  There 
is no unusual or exceptional disability picture.  Thus, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

The Veteran requests a disability rating higher than 10 percent 
for his service-connected right knee retropatellar pain syndrome 
with Baker's cyst, which is rated under hyphenated diagnostic 
code 5099-5024.  Diagnostic Code 5024 for tenosynovitis directs a 
rater to rate a disability based on limitation of motion of the 
affected part.  Therefore, to receive the next higher 20 percent 
disability rating for his service-connected knee disability, the 
Veteran's right knee must be limited to 30 degrees of flexion or 
15 degrees of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-61 (2010).  

Similar to his back disability, the Veteran has received 
treatment for his right knee disability for several years, 
including multiple compensation and pension examinations.  In 
February 2007, a VA treatment record indicates that he had full 
range of motion in his right knee with minimal effusion, although 
his knee was tender with hyperextension.  By July 2007, he had 
pain on full extension but no pain on flexion.  The Veteran then 
presented for his first compensation and pension examination 
related to his right knee during the appeal period in June 2008.  
The examiner reviewed the history of the Veteran's disability in 
service and his current symptoms, including popping, pain, fluid 
buildup, stiffness, and declining range of motion when he did not 
take Naprosyn.  The examination report also reveals that the 
Veteran complained of repeated effusion and severe flareups that 
limited his range of motion by 40 percent for one or two days at 
a time but denied any deformity, giving way, instability, 
weakness, episodes of dislocation or subluxation, locking 
episodes, or inflammation.  A bilateral knee examination showed 
crepitus with range of motion testing, as well as pain with 
popping.  Otherwise, the Veteran had full range of motion with 
negative DeLuca criteria.  His ligaments were stable, he had no 
effusion or baker's cysts, and his meniscal signs were negative.        

Then, in July 2008, an X-ray demonstrated that the Veteran's 
right knee had no joint effusion, no fracture, and no 
dislocation.  Additionally, his joint space was maintained.  The 
interpreting radiologist noted that these were normal results.  
Also in July 2008, the Veteran presented to the VA Medical Center 
for an orthopedic consult with complaints of knee pain.  A 
physical examination revealed the Veteran's range of motion was 
zero degrees to 130 degrees with no tenderness, effusion, 
erythema, ecchymosis, or warmth.  The Veteran also had normal 
patellar tracking and crepitus but no pain.  He was diagnosed 
with mild osteoarthritis.  Two weeks later, he returned for a 
Hyalgan injection.  

In October 2008, the Veteran was afforded his second compensation 
and pension examination related to his knee.  He told the 
examiner that his knee ached after walking or squatting and that 
he felt a sharp pain with stairs and discomfort with changes in 
the weather.  He denied swelling, locking, giving way, the use of 
a knee brace except for sport activities, or the use of any other 
assistive device.  On examination, his right knee showed no 
redness, warmth, swelling, or tenderness to palpation.  Range of 
motion testing was only performed once due to "time pressures" 
discussed above in the back disability section.  The Veteran's 
range of motion was from five degrees to 120/130 degrees with 
more discomfort on extension and flexion.  There was no pain with 
manipulation of the knee.  

The Veteran's third and final compensation and pension 
examination for his knee occurred in January 2009.  The Veteran 
complained of increased bilateral knee pain, especially right 
behind his kneecap, and tenderness on the medial joint line.  
However, the Veteran's examination showed no effusion, edema, 
heat, redness, inflammation, abnormal movement or instability, 
guarding, or scars.  He was able to flex 120 degrees with 
discomfort and slight crepitus from 100 to 120 degrees and extend 
to zero degrees.  Passive range of motion was no different than 
the active range of motion with pain on motion as noted.  
Strength was normal on flexion and extension, as well.  Finally, 
he had no additional functional limitations of the right knee 
joint on repetitive motion, including additional loss of range of 
motion, painful motion, weakness, excessive fatigability, lack of 
endurance, and incoordination.  The Veteran then received another 
Hyalgen injection in February 2009, when he had no effusion and a 
mild decrease in pain

Thus, the Board finds that the Veteran's right knee disability 
was never manifested by limitation of motion to either 30 degrees 
of flexion or 15 degrees of extension.  Indeed, the competent 
evidence of record demonstrates that at worst, the Veteran was 
able to flex his knee to 120 degrees and extend it to 5 degrees.  
Based on the foregoing, the Board finds the preponderance of the 
evidence weighs against the assignment of a schedular evaluation 
higher than 10 percent for the entire appeal period for the 
Veteran's service-connected right knee retropatellar pain 
syndrome with Baker's cyst.  Thus, the Veteran's claim is denied. 

While the Veteran has reported that his right knee disability 
adversely affected his employability, such has been contemplated 
in the assignment of the current schedular evaluation.  The 
evidence does not reflect that his right knee disability alone 
has caused marked interference with employment (i.e. beyond that 
already contemplated in the assigned evaluation) or necessitated 
any frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease of the lumbar spine 
for the portions of the appeal period from January 22, 2003, to 
June 11, 2007, and from December 1, 2007, is denied.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected right knee retropatellar pain syndrome with 
Baker's cyst, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


